DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered.

Regarding the objection to the drawings, noted on page 3 of the response, the amendment to FIG. 5 overcomes the objection, which is withdrawn.
Regarding the objection to the specification, particularly directed to paragraphs [0044]-[0045], the amendment to FIG. 5 overcomes the objection, which is withdrawn.
Regarding the rejection of claim 6 under §112(b), noted on page 12 of the response, the cancellation of claim 6 renders the rejection moot and hence the rejection is withdrawn.  The Examiner notes that the amendment to claim 1 necessitated new grounds for rejecting claims 1-5 and 7-24 under §112(b).
Regarding the rejection of claim 1 under §103, noted and discussed by Applicant on pages 14-15 of the response, the amendment to claim 1 overcomes the rejection, which is withdrawn.  However, after further search and consideration new grounds for rejecting amended claim 1 under §103 as unpatentable over Yamamoto (WO 2004/086559) in view of Hils (US 2004/0066191 A1), and in further view of Buhler (US 2016/0259954 A1) are set forth herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 18, the period following “other” should be replaced with a comma or semicolon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 and 7-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 1, lines 15-18, “such that two electrical connection lugs inserted in the receiving means extend vertically from the top side of the of two mutually diametrically opposed holding webs and are mutually diametrically opposed to each other” renders claim 1 indefinite.  This language attempts to characterize the structure of the “hole” in each of the “diametrically opposed holding webs” by describing the mutual orientation of the connection lugs if they were inserted into the holes.  However, the structure including the contour and overall shape of the connection lugs are not defined in any manner such that their relative positions when inserted into the holes does not adequately define the structure of the holes such as in terms of trajectory and contour within each of the holding webs rendering the scope of claim 1 unclear. 
Claims 2-5 and 7-24, depending from rejected claim 1, are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO 2004/086559) in view of Hils (US 2004/0066191 A1), and in further view of Buhler (US 2016/0259954 A1).

As to claim 1, Yamamoto teaches “[a] coil former for producing an eddy current sensor (FIGS. 2(a) and 2(b) spherical winding frame 11, page 4, Stopper best mode for carrying out the invention, paragraph beginning with “Hereinafter, the present invention”; Abstract, isotropic antenna) comprising: 
a winding head defining a longitudinal axis (spherical winding frame 11), in an outer surface of which two circumferential grooves are formed (FIG. 2(a) grooves between coil winding portions 12), and each extend around a winding core along an entire circumference of the winding head (FIGS. 1(a), (b), (c) and 2(a), grooves between coil winding portions 12 extend entire circumference), wherein the two circumferential grooves cross at a top side and a bottom side of the winding head in a longitudinal axis position (FIGS. 1(a), (b), (c) and 2(a), mutually orthogonal grooves between coil winding portions 12 extend along circumference crossing at diametrically opposing points) and serve for receiving a coil wire to be wound around the winding core in a manner of a cross winding (FIGS. 2(a) and 2(b), baseline 13 and coil elements 14 received within mutually orthogonal grooves); and
wherein the two circumferential grooves, as seen in a circumferential direction, are delimited by holding webs (FIG. 2(a), grooves delimited by coil winding portions 12), which extend in a first longitudinal axis direction with respect to the winding core (FIGS. 1(a) and 2(a) coil winding portions 12 extend in a first longitudinal direction (face view of FIGS. 1(a) and 2(a)) with respect to spherical winding frame 11) and in a second, opposing longitudinal axis direction with respect to the winding core (FIGS. 1(a) and 2(a) coil winding portions 12 extend in a second longitudinal direction (diametrically opposing view of FIGS. 1(a) and 2(a)) with respect to spherical winding frame 11), and in a direction of two axial end regions of the coil former (FIGS. 1(a) and 2(a) coil winding portions 12 extend in a direction of the axial ends of spherical winding frame 11); 
“two mutually diametrically opposed holding webs (FIG. 2a depicting winding frame 11 as including diametrically opposed corners), the receiving means being a hole in the top side configured to receive an electrical connection lug (FIGS. 2A and 3 depicting coil element leads 16 passing through rounded corners of winding frame 11)”
“wherein the holding webs protrude from the winding core in a radial direction (FIGS. 1(a) and 2(a) coil winding portions 12 protrude from winding frame 11 in a radial direction).”
Yamamoto does not specifically teach that the bobbin depicted in FIGS. 1 and 2 may be utilized as a coil former for producing an “eddy current” sensor.  The Examiner notes that “for producing an eddy current sensor” is an intended use that does not further characterize the structure of the recited coil former and is therefore not given patentable weight. MPEP 2111.02(II).
Notwithstanding the apparent non-limiting effect of “for producing an eddy current sensor,” Hils discloses a bobbin comprising mutually orthogonal grooves for receiving coils and that is utilized as a coil former for producing an “eddy current” sensor (FIG. 1, [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teaching of Hils of using a bobbin comprising mutually orthogonal grooves for receiving coils as a coil former for producing an “eddy current” sensor with the teachings of Yamamoto such that Yamamoto’s disclosed isotropic antenna may be utilized as an eddy current sensor since the isotropic antenna, similar to an eddy current sensor, is designed to receive/sense electromagnetic waves with such application amounting to utilizing a known structure in fundamentally the same way with readily predictable results but for a different specific purpose that is disclosed by Hils. 
The holes in the holding webs disclosed by Yamamoto appear to be disposed in adjacent but not diametrically opposed holding webs (FIGS. 2A and 3) such that Yamamoto does not appear to teach “receiving means are formed at a top side of two mutually diametrically opposed holding webs.”
Buhler discloses a spherical antenna system in which “receiving means are formed at a top side of two mutually diametrically opposed holding webs (FIGS. 3D and 19A depicting apertures 360 within and encompassing an outward periphery of diametrically opposed holding webs (channel edges forming coil form channels) 342a, 342b, and 342c; [0111]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Buhler’s teaching of configuring the diametrically opposed holding webs to include holes to the coil former taught by Yamamoto as modified by Hils because such a combination would have amounted to combining known features in known ways to achieve predictable results.  Moreover, motivation for such a combination would have been to enhance the design flexibility of the coil former such as to accommodate insertion of items such as Yamamoto’s disclosed coil leads, and suggestion for such a combination is disclosed by Michaeu-Cunningham (US 9,267,921) in FIGS. 1 and 2 depicting coil formers having holes in the top sides of diametrically opposed holding webs.
Regarding “such that two electrical connection lugs inserted in the receiving means extend vertically from the top side of the of two mutually diametrically opposed holding webs and are mutually diametrically opposed to each other,” the Examiner notes that the features of two electrical connection lugs being inserted in the receiving means are not positively recited structural limitations on the claimed coil former and are therefore not given patentable weight.  Furthermore, as noted in the grounds for rejecting claim 1 under 112(b), the attempted further characterization of the structure of the holes within the diametrically opposed holding webs is unclear based, at least in part, on the lack of any characterization of the contour/shape of the connection lugs.
Nonetheless, and for the purpose of advancing prosecution, the Examiner notes that the combination of Hils and Yamamoto results in apertures in the coil former that, if electrical connection lugs were inserted in the diametrically opposed apertures 360 disclosed by Buhler in the coil former disclosed by Yamamoto, two electrical connection lugs inserted in the apertures would extend vertically from the top side (i.e., outwardly facing side) of the of two mutually diametrically opposed holding webs and would be mutually diametrically opposed to each other.

As to claim 2, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1, wherein the two circumferential grooves cross at an angle of 90° (Yamamoto: FIGS. 1(a) and 2(a), mutually orthogonal grooves formed between coil winding portions 12, page 2, Description Isotropic Antenna Technical Field, paragraph beginning with “In order to solve the above-mentioned problems”).”

As to claim 3, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1, wherein two mutually diametrically opposed holding webs have mutually corresponding cross-sections (Yamamoto: FIGS. 1(a) and 2(a), opposing coil winding portions 12 have mutually corresponding cross-sections).”

As to claim 4, the combination of Yamamoto, Hils, and Buhler teaches ““[t]he coil former as claimed in claim 1, wherein at least one holding web has an outer surface which is concavely curved in the longitudinal direction and the circumferential direction (Hils: [0032]; post 20 has an outer surface that in FIG. 7 appears concavely curved in either or both the longitudinal or circumferential direction).”

As to claim 5, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1, wherein at least one holding web is formed to taper towards an axial end region or both axial end regions of the winding head (Yamamoto: coil bobbin includes holding webs (rounded corners of spherical winding frame 11) that taper towards and axial end region of the coil bobbin; FIGS. 2(a) – 2(c)).”

As to claim 9, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1” but Yamamoto, Hils, and Buhler are silent regarding the manufacturing process for forming a coil former and therefore do not teach “wherein the coil former is produced by a generative manufacturing method by a selective laser sintering method.”
The element “wherein the coil former is produced by a generative manufacturing method by a selective laser sintering method” is not given patentable weight because the claimed structure is the same as in claim 1.  See MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Notwithstanding the apparent non-limiting effect of “wherein the coil former is produced by a generative manufacturing method by a selective laser sintering method,” Yamamoto teaches constructing the bobbin using an electrical insulator material such as plastics materials as explained in the grounds for rejecting claim 10 below, and selective laser sintering such as for plastics was well-known before the effective filing data as disclosed by Cluckers (US 2017/0332733A1) in paragraph [0062], Gelaude (US 2017/0266007 A1) in paragraph [0030], and Jamshidinia (US 2017/0341146 A1) in paragraph [0004].   In view of Yamamoto’s teaching of constructing the bobbin using insulator materials such as plastics and known laser sintering for plastics applications, it would have been obvious to one of ordinary skill in the art before to the filing date to have used selective laser sintering to make the plastic coil former disclosed by Yamamoto as modified by Hils and Buhler as a readily available manufacturing option, amounting to a combination of known elements in known ways to achieve predictable results.

As to claim 10, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1, wherein the coil former comprises a plastics material or a ceramics material (Yamamoto: page 2, Description Isotropic Antenna Technical Field, paragraph beginning with “The isotropic antenna”).”

As to claim 11, the combination of Yamamoto, Hils, and Buhler teaches “[a]n eddy current sensor having a coil former as claimed in claim 1, wherein a coil wire is wound around the winding core in a region of the two circumferential grooves in the manner of a cross winding (Yamamoto: FIGS. 2(a) and 2(b), baseline 13 and coil elements 14 received within mutually orthogonal grooves).”

As to claim 12, the combination of Yamamoto, Hils, and Buhler teaches “[t]he eddy current sensor as claimed in claim 11, wherein the coil wire is wound around the winding core alternately in the one circumferential groove and the other circumferential groove, in each case in layers consisting of a predetermined number of windings (Yamamoto: FIGS. 2(a),(b),(c), baseline windings 13 and coil elements 14x and 14 z wound alternately such that one layer (e.g., coil 14x) is wound subsequently to a layer of coil (e.g., coil 14y) with each layer having a number of windings).”

As to claim 13, the combination of Yamamoto, Hils, and Buhler teaches “[t]he eddy current sensor as claimed in claim 11, wherein the coil wire is wound around the winding core in such a way that the coil wire lies completely within the two circumferential grooves which are defined between the holding webs (Yamamoto: FIG. 2(b), coil elements 14x and 14y lie completely within grooves formed by coil winding portions).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils and Buhler as applied to claim 1, and in further view of Yagi (US 2015/0155629).

As to claim 7, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1” but does not teach “wherein a receiving means for a ball of ferromagnetic material is formed in the winding core in a crossing region of the two circumferential grooves.” 
Yagi teaches “wherein a receiving means for a ball of ferromagnetic material is formed in the winding core in a crossing region of the two circumferential grooves (resin bobbin 30 houses a ferrite core 20; FIG. 2, paragraphs [0023]-[0024] and [0027]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the Yamamoto spherical winding frame 11 as modified by Hils and Buhler so that the coil former has the same general contour as winding frame 11 but with the solenoid core material such as of which Hils disclosed wafer base 10 may be constructed contained within the winding frame as disclosed by Yagi.  The motivation would have been to separate the ferromagnetic core from the frame to provide greater flexibility in coil former frame design and/or ferromagnetic core design as suggested by the disclosure of Yagi in which the coil frame design (bobbin design) may include many particularized structural details to accommodate various applications. 

Claims 8, 14-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils and Buhler as applied to claim 1, and in further view of Ruben (US 4,834,305).

As to claim 8, the combination of Yamamoto, Hils, and Buhler teaches “[t]he coil former as claimed in claim 1” but does not teach “wherein a securing pin for holding the coil former in a winding device is provided radially on the outer side of a holding web.”
Ruben teaches “wherein a securing pin for holding the coil former in a winding device (shaft end 45 for holding coil form 40; FIGS. 2 and 3; col. 3, lines 52-58) is provided radially on the outer side of a holding web (shaft end 45 extends radially from coil form 40; FIGS. 2 and 3).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the coil former taught by the combination of Yamamoto and Hils to include a securing pin for holding the coil former in a winding device as taught by Ruben.  The motivation would have been to provide a means by which the coil former could be securely positioned and re-positioned during a coil winding process as taught by Ruben’s disclosure of a winding device in which the coil former is positioned and re-positioned for winding coils onto multiple axes of a small coil form (FIG. 2; Abstract).

As to claim 14, the combination of Yamamoto, Hils, and Buhler teaches “a coil former as claimed in claim 1” and Ruben teaches “[a] winding device for winding a coil wire onto a coil former (winding machine 1 for small forms including a winding tool 15; FIGS. 1 and 2; Abstract), comprising: a base body (winding machine 1; FIG. 1), a holder (body of winding tool 15; FIG. 2), which is provided and formed on the base body to fix the coil former in a defined position and alignment of a longitudinal axis and to pivot the coil former through a predetermined angle about the longitudinal axis between two defined wire winding positions associated with the two circumferential grooves of the coil former (winding tool 15 includes holding shaft 16 to pivot coil form 40 through angular positions about an axis between winding positions within coil form 40; FIG. 2, col. 3, lines 48-58), which angle corresponds to an angular offset of the two circumferential grooves of the coil former and is preferably 90° (coil form 40 rotated about switching axis 23; FIG. 2, col. 3, lines 52-58), so that, in each wire winding position, the associated circumferential groove assumes a defined winding alignment in a winding plane which includes the longitudinal axis, which winding planes coincide in both wire winding positions (in each wiring positions of coil form 40 (e.g., depicted three-pole coil form 40), the three pole forming grooves in coil form 40 would be aligned with a winding plane having a longitudinal axis and with the three different winding planes coinciding at the three different winding positions), and a wire guide (wire guide 3; FIGS. 1 and 2) which is formed and arranged on the base body to execute a winding movement along a circular path about the coil former fixed in the holder in a plane parallel to the winding plane (wire guide 3 coupled to holder 7 of winding machine 1 to execute a winding movement along a circular path around each of three-poles in coil form 40 in a plane parallel to the winding plane; FIGS. 1, 2, 2a; col. 4, lines 10-14) and, in addition, a translatory feed movement transversely, to the winding plane (wire guide 3 translated transversely to the winding plane during a winding process; FIG. 2a; col. 4, lines 22-25).” 
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the winding device disclosed by Ruben to wind coil onto the coil former disclosed by the combination of Yamamoto, Hils, and Buhler.  The motivation would have been to automate the process of winding coils onto a multi-axis coil as suggested by the teachings of Ruben.

As to claim 15, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein the holder is formed to hold the coil former in such a way that the longitudinal axis is aligned vertically (Ruben: winding tool 15 holds coil form 40 so that longitudinal axis is vertical; FIG. 2) and, accordingly, the wire guide is formed to be moved along a circular path in a vertical plane about the coil former fixed in the holder (Ruben: wire guide 3 is moved along a circular path in a plane that includes at least a partial vertical component; FIG. 2A).

As to claim 16, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein the holder has a receiving means into which a securing pin of the coil former can be pushed (Ruben: winding tool 15 includes a receiving bore 22 into which shaft end 45 is inserted; FIG. 2, col. 3, lines 52-58) and fixed horizontally in a defined alignment (Ruben: shaft end 45 is fixed in a defined alignment on the body of winding tool 15 that may be rotated around winding axis 20).”

As to claim 17, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein the wire guide is mounted on a carrier which is positioned opposite the holder for the coil former (Ruben: wire guide 3 is mounted on holder 7 which is positioned opposite the body of winding tool 15) and is held on the carrier such that the carrier is rotatable about the axis of the circular path to be described by the wire guide (Ruben: holder 7 is rotatable about the axis of the circular path described by wire guide; FIGS. 1 and 2, col. 3, lines 24-45) and is movable in a translatory manner for executing the feed movement (Ruben: holder 7 is movable with wire guide 3 in a translatory manner to the winding plane during a winding process; FIG. 2a; col. 4, lines 22-25).”

As to claim 18, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein at least one drive is associated with the carrier (Ruben: pivot arm 8 is driven and drives holder 7), via which drive the carrier can be driven in a rotating manner and adjusted in a translatory manner for executing the feed movement (Ruben: holder 7 is rotatable and is movable in a translatory manner; FIGS. 1 and 2, col. 3, lines 24-45; FIG. 2a; col. 4, lines 22-25).”

As to claim 23, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein the holder for the coil former has a frame with a C-shaped basic shape, which is held on the base body (Ruben: U-shaped body of winding tool 15 is coupled to a base body such as one of winding stations 2; FIGS. 1 and 2; the U-shaped body of winding tool 15 provides clearance for relative rotation of the coil form 40 with respect to the U-shaped body).”
Ruben’s disclosed U-shaped body (U-shaped body of winding tool 15; FIGS. 1 and 2) enables the coil form 40 to pivot about a longitudinal axis with respect to the body of winding tool 15 (axis parallel to shaft end 45; FIG. 2).  Ruben does not disclose that the frame with a C-shaped basic shape is “is pivotable about the longitudinal axis.”
A function of the C-shaped/U-shaped frame is to permit clearance for relative rotational motion between a coil former and the holder frame.  It would have been obvious to one of ordinary skill in the art before the filing date to have modified the coil form rotation configuration in Ruben so that the U-shaped body of winding tool 15 is fixed with respect to coil former 40 in a manner such that rotating coil former 40 entails rotating the U-shaped body.  Such a modification would simplify the coil former movement control apparatus by centralizing the movement control means in the coil former holder rather than having a separate rotator for the coil former.
Ruben also does not teach that the pivotable C-shaped frame “is supported at a top end and a bottom end, on a likewise C-shaped holding frame which is fixed on the base body.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have provided an additional support structure to provide enhanced stability to the rotational motion of the frame and it would have been readily evident that such support must be C-shaped or U-shaped in order to provide the requisite clearance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils, Buhler, and Ruben as applied to claim 18, and in further view of Fahrbach (US 4,469,285). 

As to claim 19, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 18” but does not expressly teach “a rotary encoder to detect the respective angular position of the carrier, the rotary encoder being coupled to a central control to control the rotational movement, the translatory movement of the carrier, or the pivoting movement, to be executed by the holder depending on signals of the rotary encoder.”
Fahrbach teaches “a rotary encoder to detect the respective angular position of the carrier (an encoder 80 is provided to detect respective angular position of the angular position of a tool holder; FIG. 5, col. 4, lines 18-22), the rotary encoder being coupled to a central control to control the rotational movement, the translatory movement of the carrier, or the pivoting movement, to be executed by the holder depending on signals of the rotary encoder (encoder 80 is coupled via lead 81 to feed rotary position of shaft 77 to a controlling computer and rotary motion is controlled accordingly; col. 4, lines 39-44).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply the teachings of Fahrbach in which a rotary encoder is incorporated into a winding machine to detect and control angular positions of the tool holder to modify the winding apparatus disclosed by the combination of Yamamoto, Hils, Buhler, and Ruben so that a rotary encoder is used to detect and control angular positions of Ruben’s disclosed holder 7 of wire guide 3.  It is facially apparent that rotational winding components such as Fahrbach’s disclosed tool holder and Ruben’s disclosed holder 7 must be controlled to be effectively implemented in an automated winding machine.  The motivation for using a rotary encode to detect and control rotation of Ruben’s disclosed holder 7 of wire guide 3 would have been to control rotation as needed to coordinate winding operations of the winding device as taught by Fahrbach.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils, Buhler, Ruben, and Fahrbach as applied to claim 19, and in further view of Fujihara (US 2010/0212374). 

As to claim 20, the combination of Yamamoto, Hils, Buhler, Ruben, and Fahrbach teaches “[t]he winding device as claimed in claim 19, wherein the carrier has an orbital wheel (Ruben: holder 7 connected with a pivot arm 8 that is rotated around tilting shaft 9),” but does not teach an orbital wheel “which has teeth on its outer circumference, with which corresponding counter-teeth of the rotary encoder are in engagement.”
Regarding “which has teeth on its outer circumference,” in order to effectuate rotation of pivot arm 8, the shaft driving mechanism of Ruben that includes tilting shaft 9 and a pneumatic cylinder (col. 3, lines 26-29) must include means of translating the force/pressure from the pneumatic cylinder, through tilting shaft 9, and to pivot arm 8.  While Ruben is silent regarding what type of force/pressure translation means is used, toothed gears are well known as such force translation means.  For example, Fujihara teaches toothed gears as force translation means ([0038]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to use a toothed gear such as taught by Fujihara as part of the force translation means for the tilting shaft mechanism disclosed by Ruben as such a combination would amount to combining known elements in known ways to achieve predictable results.
Regarding “with which corresponding counter-teeth of the rotary encoder are in engagement,” Fahrbach is silent regarding whether encoder 80 depicted in FIG. 5 has teeth (i.e., toothed pulley engaging with corresponding toothed belt) or has a smooth shaft.  Either way, Fahrbach discloses a rotary encoder having a rotating shaft that engages the tool holder drive motor 72 via pulley rather than direct gear-to-gear engagement.  It would have been obvious to one of ordinary skill in the art before the filing date, to modify the disclosure by Fahrbach of using shaft-to-shaft pulley engagement of the rotary encoder to a target drive mechanism (e.g., component controlling rotation of holder 7) by replacing the shaft-to-shaft pulley engagement with a direct gear-to-gear engagement to provide a simpler and more direct and precise manner of detecting and controlling angular position.  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils, Buhler, and Ruben as applied to claim 14, and in further view of Herd (US 5,681,006).

As to claim 21, the combination of Yamamoto, Hils, Buhler, and Ruben teaches “[t]he winding device as claimed in claim 14, wherein the wire guide is formed in such a way that a wire inlet region of the wire guide lies in the axial region of extent of the draw-off reel (Ruben: wire guide 3 is configured in a tubular supply feed manner to receive coil wire from an axially offset supply; FIGS. 2 and 2a)  and an outlet region of the wire guide lies in an axial region of extent in which a coil wire is to be wound onto the coil former (Ruben: wire guide 3 is configured in a tubular supply feed manner to supply coil wire to the axially coil form 40; FIGS. 2 and 2a).
Ruben is silent regarding a draw-off reel and does not teach “wherein a reel holder is provided on the base body or on the carrier, on which reel holder a draw-off reel for the coil wire can be mounted or is mounted such that it is rotatable about a reel holder axis, which extends coaxially to the axis of the circular path to be described by the wire guide or parallel thereto.”
Herd teaches “wherein a reel holder is provided on the base body or on the carrier, on which reel holder a draw-off reel for the coil wire can be mounted or is mounted such that it is rotatable about a reel holder axis (spool 38 that supplies a conductor 12; FIG. 2, col. 3 lines 21-24), which extends coaxially to the axis of the circular path to be described by the wire guide or parallel thereto (spool 38 is coaxial (parallel axes) with the circular axis of the winding onto coil form 14).”
It would have been obvious to one of ordinary skill in the art before the filing date, to incorporate the reel holder configured as taught by Herd into the winding device taught by the combination of Yamamoto, Hils, Buhler, and Ruben.  A source of coil wire is required for Ruben’s winding device, and providing a reel holder that rotates about a rotational axis of the reel holder is a widely recognized manner of efficiently storing and provisioning wire as disclosed by Herd.  Positioning the reel holder on the winding device body (Ruben winding machine 1) would provide stability as the reel holder rotates as suggested by Herd’s disclosure.  Furthermore, configuring the reel holder such that the reel holder axis extends coaxially to the axis of the circular path to be described by the wire guide or parallel thereto provides for wire transfer in which friction is minimized as suggested by Herd’s disclosure.

As to claim 22, the combination of Yamamoto, Hils, Buhler, Ruben, and Herd teaches “wherein brake means are associated with the reel holder (Herd: brake associated with supply spool 38; col. 3, lines 19-24), which brake means can be brought into frictional contact with a draw-off reel held on the reel holder, to brake this draw-off reel and thereby adjust the wire tension in the coil wire to be supplied (Herd: brake may be a drag type brake using friction to adjust tension in supplied conductor 12; col. 3, lines 19-24).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hils, Buhler, and Ruben as applied to claim 23, and in further view of Fujihara (US 2010/0212374).

As to claim 24, the combination of Yamamoto, Hils, Buhler, and Ruben teaches or otherwise renders obvious “[t]he winding device as claimed in claim 23.”  Ruben is silent regarding the mechanism for rotating the body of winding tool 15 that serves as the holder for coil form 40 and none of Ruben, Yamamoto, Hils, and Buhler teaches “wherein the frame has teeth which are in engagement with counter teeth of a motor to pivot the frame, and therefore the holder, between the winding positions, wherein the motor is connected to a central control and actuated.”  
Fujihara teaches using toothed engagement to enable a motor to drive a lever-type component in which a locking lever 12 is pivotally mounted on a pivot shaft 21 and is rotated by a locking motor 17 that transmits the pivoting drive forced to locking lever 12 via engagement between teeth 171 on locking motor 17 and teeth 121 on projection 125 of the locking lever 12 (FIGS. 1 and 2, paragraphs [0038]-[0040] and [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to apply Fujihara’s disclosed toothed engagement (e.g., gear-to-gear) between a driving motor and the body of Ruben’s disclosed winding tool 15 in order to effectuate pivotal rotation of the body of winding tool 15 as such a combination would amount to combining known features in known ways to achieve predictable results.
Regarding “wherein the motor is connected to the central control and actuated,” it is inherent to any controlled rotation, such as controlled rotation during a coil winding procedure, that a motor be actuated and controlled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863